Being unable to agree with the majority, I respectfully dissent.
In order to charge the municipality with constructive notice of a nuisance, it must appear that such nuisance existed in such a manner that it could or should have been discovered, that it existed for a sufficient length of time to have been discovered, and that if it had been discovered, it would have created a reasonable apprehension of a potential danger. Beebe v. Toledo
(1958), 168 Ohio St. 203, 6 O.O.2d 1, 151 N.E.2d 738. In this case, plaintiff contends that the city had constructive notice (1) that the hole left in the center of the tree grate after the tree had been removed and (2) that the hole had become obstructed by weeds.
With regard to the first allegation of nuisance, the issue is whether plaintiff has produced any evidence to permit a reasonable inference that the tree had been missing for a sufficient length of time, prior to plaintiff's fall, such that the existence of the hole should have been discovered by the city. The majority finds that a photograph of the tree grate, taken six days after plaintiff's fall, gives rise to a reasonable inference that the tree had been removed well before plaintiff fell. This conclusion is based on an assumption regarding the rate of weed growth in and around the hole.
In my view, the photograph is insufficient, as a matter of law, to permit a reasonable inference that the tree was removed even one day prior to plaintiff's fall. There is simply no evidence in the record to support a finding regarding the rate of weed growth in and around the hole. It is pure speculation for the jury to determine the rate of weed growth and, thereby, determine the approximate date the tree was removed.
Similarly, with regard to plaintiff's claim that the city maintained a nuisance by allowing weeds to obstruct the hole, the only evidence plaintiff offered to support that allegation was the photograph taken six days after the fall. Although *Page 89 
plaintiff alleges in her complaint that the hole was weed-covered on the date of her fall, plaintiff's deposition was not filed with the trial court and is not part of the record on appeal. Moreover, under Beebe, to establish constructive notice, plaintiff must provide evidence that the hole became weed-covered well before her fall. Absent evidence as to the rate of weed growth, a finding regarding the degree of weed growth on the date of the accident is pure speculation.
Given the complete lack of evidence that the nuisance existed for a sufficient length of time to have been discovered by the city, I would affirm the judgment of the trial court.